          Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
DAVID FLOYD, et al.,

               Plaintiffs,

       -against-                                                          No. 08 Civ. 1034 (AT)

CITY OF NEW YORK, et al.,

               Defendants.
--------------------------------------------------------------------- X


      DECLARATION OF DARIUS CHARNEY IN OPPOSITION TO THE COURT-
       APPOINTED MONITOR’S MOTION TO VACATE THE COURT’S ORDER
                   APPROVING THE COMBINED PILOT

          I, Darius Charney, declare, pursuant to 28 U.S.C. § 1746 and subject to the penalties of

perjury, that the following is true and correct:

          1.       I am a senior staff attorney at the Center for Constitutional Rights.

          2.       Since January 2008 I have served as co-Plaintiffs’ counsel in the above-entitled

action.

          3.       I have personal knowledge of all of the events described in this declaration.

          4.       Pursuant to the Court’s July 19, 2018 and August 9, 2018 Orders directing the

parties in this matter to develop joint proposals for pilot programs to study the electronic

recording of De Bour Level 1 and 2 encounters and requiring officers to activate body-worn

cameras (“BWC”) during De Bour Level 1 encounters, see ECF Nos. 619 at 2; 634 at 3, on

September 12, 2018, co-Plaintiffs' counsel, Jonathan C. Moore, emailed to Defendants’ counsel

and the Court-Appointed Monitor Plaintiffs’ draft proposal for a combined pilot program to

study both the documentation of Level 1 and 2 encounters and requiring officers to activate

BWC’s during Level 1 encounters. A copy of this proposal is attached hereto as Exhibit 1.
        Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 2 of 13




       5.      Neither the Monitor nor Defendants’ counsel ever provided specific feedback to

Plaintiffs about their combined pilot proposal.

       6.      On October 26 and December 14, 2020, I emailed a series of questions to counsel

for Defendants seeking clarification about certain aspects of the City’s proposed Alternative Plan

for documentation of De Bour Level 1 and 2 encounters and BWC recording of Level 1

encounters described in Defendants’ February 21, August 18, and September 9, 2020 letters to

the Independent Monitor. See ECF No. 805-1.

       7.      In my October 26, 2020 email, I asked whether and when the NYPD planned to

completely transition from use of Vievu BWC’s to Axon Body (AB)-2 and AB-3 BWCs, and

whether the NYPD was willing to use the geolocation functionality of the AB-2 and AB-3

BWCs to record geographic location data for each Level 1 and 2 encounter that would be

documented under the Alternative Plan.

       8.      In an emailed response on November 4, 2020, Defendants’ counsel stated that:

               (a)   the NYPD plans to completely transition over to a combination of the AB-2

                     and AB-3 BWCs in the first half of 2021, though there is no timeline for full

                     replacement of all AB-2s with AB-3s and AB-4s;

               (b)   the AB-3’s built-in geolocation functionality will capture as metadata the

                     geographic location information of each Level 1 and 2 encounter recorded

                     on an AB-3 BWC; and

               (c)   the NYPD was not willing to use the AB-2’s geolocation functionality,

                     which involves pairing with the geolocation functionality of the recording

                     officer’s smartphone, because that pairing function is, in the NYPD’s view,

                     “sporadic at best.”



                                                  2
        Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 3 of 13




       9.      On December 14, 2020, I emailed Defendants’ counsel to ask: (a) whether the

officer assignment and supervisor information for each Level 1 and 2 encounter that would be

entered into the officer’s electronic memobook under the Alternative Plan would be in a format

that would allow for aggregation and statistical analysis, and (b) whether the assignment and

supervisor information in the electronic memobook for a given Level 1 or 2 encounter could be

linked to the other categories of information for that same Level 1 and 2 encounter that would be

entered into the evidence.com platform under the Alternative Plan.

       10.     In an emailed response on December 16, 2020, Defendants’ counsel indicated that

(a) the officer assignment and supervisor information in the electronic memobook would not be

in a format that would permit aggregation or statistical analysis because “the electronic

memobook was not designed as a searchable database to ensure privacy of the individuals

encountered,” and (b) the information in the electronic memobook could not be linked to the

other categories of information for Level 1 and 2 encounters in evidence.com because, for the

same privacy-related reason, the electronic memobook was intentionally designed so that it could

not be linked to other NYPD databases.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated: December 22, 2020

                                                             \s\ Darius Charney
                                                              Darius Charney




                                                 3
Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 4 of 13




        EXHIBIT 1
12/22/2020          Case 1:08-cv-01034-AT     Document
                                      Center for Constitutional809-1
                                                               Rights MailFiled   12/23/20
                                                                           - RE: Lillie             Page 5 of 13
                                                                                        Binder/Kurt Maitland



                                                                                    Darius Charney <dcharney@ccrjustice.org>



  RE: Lillie Binder/Kurt Maitland
  1 message

  Jonathan C. Moore <jmoore@blhny.com>                                                       Wed, Sep 12, 2018 at 2:04 PM
  To: "Zimroth, Peter L." <Peter.Zimroth@arnoldporter.com>, "aharris@naacpldf.org" <aharris@naacpldf.org>,
  "bazmy@ccrjustice.org" <bazmy@ccrjustice.org>, "cconti-cook@legal-aid.org" <cconti-cook@legal-aid.org>,
  "cdunn@nyclu.org" <cdunn@nyclu.org>, "dcharney@ccrjustice.org" <dcharney@ccrjustice.org>, "IHead@ccrjustice.org"
  <IHead@ccrjustice.org>, "jcusick@naacpldf.org" <jcusick@naacpldf.org>, "jennb@bronxdefenders.org"
  <jennb@bronxdefenders.org>, "jlee@naacpldf.org" <jlee@naacpldf.org>, "johannas@bronxdefenders.org"
  <johannas@bronxdefenders.org>, "jresetarits@shearman.com" <jresetarits@shearman.com>, "JWells@nyclu.org"
  <JWells@nyclu.org>, Luna Droubi <LDroubi@blhny.com>, "marikam@bronxdefenders.org" <marikam@bronxdefenders.org>,
  "mlenox@naacpldf.org" <mlenox@naacpldf.org>, "raudain@naacpldf.org" <raudain@naacpldf.org>,
  "shakeerr@bronxdefenders.org" <shakeerr@bronxdefenders.org>, "swasserman@legal-aid.org" <swasserman@legal-
  aid.org>, "anne.stone@nypd.org" <anne.stone@nypd.org>, "BENJAMIN.TUCKER@nypd.org"
  <BENJAMIN.TUCKER@nypd.org>, "cleopatra.takantzas@nypd.org" <cleopatra.takantzas@nypd.org>,
  "dcooper@law.nyc.gov" <dcooper@law.nyc.gov>, "DESMOND.MORALES@nypd.org" <DESMOND.MORALES@nypd.org>,
  "efarid@law.nyc.gov" <efarid@law.nyc.gov>, "jeffrey.schlanger@NYPD.org" <jeffrey.schlanger@nypd.org>,
  "jenu.brar@nypd.org" <jenu.brar@nypd.org>, "JOHN.COSGROVE@nypd.org" <JOHN.COSGROVE@nypd.org>,
  "JOSEPHINE.CORNIER@nypd.org" <JOSEPHINE.CORNIER@nypd.org>, "Matthew.Pontillo@nypd.org"
  <Matthew.Pontillo@nypd.org>, "REBECCA.BLUMENKOPF@nypd.org" <REBECCA.BLUMENKOPF@nypd.org>,
  "Robert.berger@nypd.org" <Robert.berger@nypd.org>, "robert.martinez2@nypd.org" <robert.martinez2@nypd.org>,
  "selena.holmes@nypd.org" <selena.holmes@nypd.org>, "SHAQUANA.HAYES@nypd.org"
  <SHAQUANA.HAYES@nypd.org>, "tanya.meisenholder@nypd.org" <tanya.meisenholder@nypd.org>,
  "Tgiovann@law.nyc.gov" <Tgiovann@law.nyc.gov>, "THERESA.SHORTELL@nypd.org"
  <THERESA.SHORTELL@nypd.org>, "tyear.middleton@nypd.org" <tyear.middleton@nypd.org>, "Jonathan C. Moore"
  <jmoore@blhny.com>
  Cc: "a.braga@northeastern.edu" <a.braga@northeastern.edu>, "cmchand007@gmail.com" <cmchand007@gmail.com>,
  "demostheneslong@gmail.com" <demostheneslong@gmail.com>, "eberhard@stanford.edu" <eberhard@stanford.edu>,
  "jamesyateslaw@gmail.com" <jamesyateslaw@gmail.com>, "jane.perlov@gmail.com" <jane.perlov@gmail.com>,
  "jemccabe18@gmail.com" <jemccabe18@gmail.com>, "johnmm@sas.upenn.edu" <johnmm@sas.upenn.edu>,
  "mccabej@sacredheart.edu" <mccabej@sacredheart.edu>, "richard.jerome94@gmail.com" <richard.jerome94@gmail.com>,
  "Maitland, Kurt" <Kurt.Maitland@arnoldporter.com>


    Peter,



    Attached is our proposal combining the Body Worn Camera Pilot with the Level 1/Level 2 Documentation Pilot. As you
    can see, we have widely distributed it to all the concerned parties, including the NYPD. We are available to meet as
    soon as folks are ready to do so to discuss next steps in this process. As you are no doubt aware, we asked the Court
    today to extend the date for submission of the Level 1/Level 2 Documentation Pilot until October 19th, which is
    conveniently the date when the parties are supposed to submit their joint proposal regarding the Body Worn Camera
    Pilot. If we are to meet this deadline, it is imperative that we begin to discuss in depth this and whatever proposals are on
    or may be put on the table.



    Jonathan




    Jonathan C. Moore | Partner
    Beldock Levine & Hoffman LLP
    99 Park Avenue, PH/26th Fl. | New York, NY 10016


https://mail.google.com/mail/u/1?ik=717ac8413b&view=pt&search=all&permthid=thread-f%3A1611425861928899098%7Cmsg-f%3A16114258619288…   1/2
       Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 6 of 13




                                MEMORANDUM


September 12, 2018

TO: All Parties in Floyd, Davis and Ligon

FR: Jonathan Moore, Darius Charney, Luna Droubi and Ian Head

RE: Proposal for Combined Level 1 BWC and Level 1/2 Documentation
    Pilot


       Given the overlap between the Level 1/Level 2 Documentation Pilot and the
Level 1 BWC Pilot, it seems to make sense to combine, if possible, the two into
one Pilot. This will reduce the overall cost of the pilots and would eliminate any
confusion caused by two pilots, that seem to overlap, running at the same time.
We make this suggestion subject to further study and review by social science
experts as to the feasibility of combining these two pilots into one. It may be, for
analytical and evaluative purposes, that combining the two pilots into one will turn
out to not be a good idea.

       We would propose a pilot involving some or all of the same 20 treatment
precincts that participated in or are participating in the current Court-ordered BWC
pilot. That pilot is scheduled to conclude, in terms of data gathering, by the end
of November, 2018. We would propose that this new combined project would
begin no sooner than December 1, 2018, after the end of the current BWC pilot.
Using these same precincts would, we believe, have both logistical and
methodological advantages. Logistically, it would make the roll-out of the new
Level 1 BWC pilot much smoother because the stationhouses in those precincts are
already technologically equipped for the cameras and the 3rd platoon officers in
those precincts are already very well-versed in the camera technology and the
Department’s procedures for recording, tagging, and uploading videos.
Methodologically, piloting the recording of Level 1 encounters with officers who
are already comfortable using the cameras and familiar with the Department’s
BWC procedures may make it easier to isolate the unique effects of recording
Level 1 encounters on officer behavior.

                                         1
       Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 7 of 13




       The 20 treatment precincts could in turn be divided up into 2 sub-treatment
groups: (1) one group of precincts in which officers document Level 1 and 2
encounters but do not record Level 1’s on their BWC’s, and (2) a second group in
which officers both document Level 1 and 2 encounters and record Level 1
encounters on their BWC’s. Dividing the treatment precincts up in this way will
help the Monitor team better evaluate separately the unique effects that each of the
interventions (documenting Level 1 and 2 encounters and recording Level 1’s on
BWC’s) have on officer behavior.

       As for the control precincts, it may not be possible to use the same 20 that
were part of the original BWC pilot because those precincts either have or will
shortly start using BWC’s as part of the NYPD’s voluntary roll-out of BWC’s to
the entire Department by the end of 2018 or early 2019. Moreover, a “control”
precinct for purposes of the Level 1 BWC pilot, should not be a precinct that does
not use cameras or has only recent begun using cameras, but, rather, should be one
in which officers have been using cameras for a while to record everything that is
recorded by officers in the treatment precincts, other than Level 1 encounters.
Defining control precincts in this way would allow the Monitor team to better
isolate the specific effect, if any, that recording Level 1 encounters on BWC’s has
on officer behavior.

       None of the treatment of control precincts will have been documenting Level
1 or Level 2 encounters prior to the commencement of the Combined Pilot, so the
division of precincts between those who will document Level 1 or Level 2
encounters and those who don’t would not seem to pose any great difficulties,
setting aside for the moment the mechanics of how Level1 and Level 2 encounters
will be documented. Similarly, because no NYPD precincts will have been
recording Level 1 encounters on BWC before the commencement of the pilot, the
division between treatment and control precincts should not be difficult, except
that the control precincts should be ones where officers have been using the
cameras for a while and thus are familiar with the technology and the relevant
Departmental procedures.

       As for the Level 1 BWC pilot, the same 40 precincts could appropriately be
considered the test sample for the Level 1 BWC pilot. That assumes, of course,
that as of December 1, 2018, all 40 precincts that participated in the current BWC
pilot would be outfitted with BWCs. If not, some adjustments would have to be
made.
                                         2
       Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 8 of 13




       The current SQF In Service training, which has spent considerable time
training and re-training officers with regard to the four DeBour levels, will have
prepared these officers to understand when they are engaged in a Level 1 or Level
2 encounter. If Level 1, officers would be instructed to turn on their camera and
make sure to document the encounter after it has concluded. They are already
being instructed as to engaging the BWC at Level 2 or higher, and, many of these
officers may have been involved in Housing enforcement where, at least with
vertical patrols, they would have been instructed to engage their BWC at Level 1.

       We should reject categorically any proposed pilot that involves the approach
of systematic observations, which, as I understand it, would involve having
observers riding with officers in their cars during a shift. First, we believe that
the Court’s order on this particular project contemplated actual documentation of
Level 1 and Level 2 encounters, and we see no reason to deviate from the Court’s
intentions in this regard. Second, the NYPD has long argued that the presence of
observers in a room where officers are being trained has the effect of chilling the
officers from fully engaging in the training. That concerned would seem to be
exacerbated many fold by the presence of an observer in the back of an RMP.
In fact, the risk of collecting unreliable data would seem to be more pronounced in
the situation where an observer would be sitting in a car with officers. They will
always be acutely aware of that person’s presence, unlike the classroom situation
where an observer sits quietly at the back of a room of 30 to 40 officers.

      Here is a rough outline of our proposal:

Duration of Pilot:

       We would propose at least one year as the minimum time necessary to
provide sufficiently robust data in order to evaluate the efficacy of this combined
pilot.




                                          3
       Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 9 of 13




Size of Pilot:

       The current BWC pilot, scheduled to end from a data collection standpoint at
the end of November, would seem to be the appropriate size for our proposed
combined pilot. The current BWC pilot evaluates the use of the BWC on only
one of three shifts per day. Given what is becoming the widespread distribution
of BWCs in the Department, we see no reason why, in the 20 precincts, that will be
selected to document Level 1 and Level 2 investigatory encounters, as well as
engage their BWCs for all Level 1 investigatory encounters, all shifts in a precinct
should not be required to participate in the pilot.

What Information Should Be Recorded:

       In the Level 1/2 documentation portion of the pilot, the officers should be
required to document the time, date, location of the encounter, the perceived race,
age, and gender of the person stopped, the Level of the encounter (1 or 2), and
whether the encounter escalates to a Level 3. Beyond this information, in order to
permit some meaningful review of the data generated by the pilot, officers should
be required to document the reason/basis for the encounter. This will facilitate an
understanding as to whether officers are able to demonstrate a sufficient
understanding of what is a Level 1 and Level 2 encounter. It would also permit
meaningful supervisory review and auditing and data analysis. Given the training
officers are receiving on Level 1 and Level 2 encounters, we see no major hurdles
to including on an electronic form the “reason for encounter.” If the encounter is a
Level 1 encounter, the officer could simply set forth, in narrative form, the facts
that support the objective credible reason for the encounter. Likewise, if the
encounter is a Level 2 encounter, the officer would be expected to set forth
relevant facts which would constitute “founded suspicion.” Officers would not
need to be retrained on this aspect of the form because that constitutes the core of
the current SQF In Service training they are currently receiving.

       As the Facilitator indicated in his report, collecting this data on Level 1 and
Level 2 encounters is “essential of understanding after controlling for crime and
other social factors, the extent to which police are initiating encounters on the basis
of race.” (Dkt. 597, p. 241).

                                           4
      Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 10 of 13




       Plaintiffs also note that this information is required on the reports of
consensual street encounters analogous to Level 1’s and 2’s that are completed by
officers in the Boston and Cambridge, MA police departments. This
documentation would hopefully provide insight into how well officers understand
the differences between (and the limits of their authority) at each DeBour Level.

      Like the current Electronic Stop Report, there should be a box that indicates
whether the encounter was recorded on a BWC, which is important for the
supervisory review and auditing/analysis pieces discussed below.

     Finally, we recommend that there should be some information about the
outcome of the encounter, such as whether it resulted in an arrest, summons,
weapons or contraband recovery. This is probably more relevant for Level 2
encounters than Level 1.

       With regard to the Level 1 BWC aspect of this combined pilot, the only
difference, in terms of the duties and responsibility of a police officer involved in
the pilot, is the act of physically engaging the camera at the commencement of a
Level 1 encounter.

Monitoring/Auditing/Supervisory Review

       A picture of how the selected precincts are documenting Level 3 and above
stops currently, as well as how they have utilized their BWCs, should be developed
before the pilot starts, so that the results of the pilot can be compared to officer
performance before the pilot.

       In terms of auditing/reviewing both Level 1 and 2 documentation by officers
and Level 1 BWC engagement during the pilot, we recommend that there should
be some formof monthly review by supervisors at the command level of all Level 1
and Level 2 encounters that are documented, either electronically or via
BWC. This should also include, potentially, a review of Level 1 and 2 encounter
BWC videos recorded by the officers in the pilot to assess both (1) non-
documentation of Level 1, 2 and 3 encounters, (2) inaccuracies/mistakes in the
Level 1 and 2 reports, and (3) misclassification of the level of encounter by the
officer who documented it. This would further support combining the Level 1 and
Level 2 Documentation Pilot with the Level 1 BWC pilot which has also been
ordered by the Court.
                                           5
      Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 11 of 13




        In addition, the Right to Know Act process for currently requesting one’s
Terry Stop report and BWC footage of one’s Terry stop should be expanded to
include these Level 1/2 encounter reports BWC videos of such encounters. To
facilitate this process, during the pilot, officers should be required to provide the
civilian with a business card at the end of every Level 1 and 2 encounter and that
the civilian could then go online to request a copy of the report from their Level 1
or 2 encounter (as well as the BWC footage from the encounter).

      There should also be quarterly QAD audits of the Level 1 and 2
documentation and Level BWC recordings, similar to that which is currently being
conducted by QAD of Level 3 stop reports and BWC videos.
These audits should include an evaluation of the quality of the command level
supervisory review of the Level 1 and 2 reports and Level 1 BWC videos,
including whether supervisory review caught inaccuracies and other problems in
the Level 1 and 2 reports and, if so, whether appropriate follow up action was
taken by supervisors.

        We also believe that we should explore a review of the metadata of the smart
phones used by officers in the pilot to analyze how long, on average, it takes them
to fill out a single Level 1 or Level 2 encounter report.

Evaluation

      The consensus among the experts with whom we have consulted leads to the
following observations. The experimental design should be similar to the current
BWC pilot. The Pilot should be at least a year long so as to be able to measure
any changes in officer behavior over time.

      The evaluation of the Pilot should include a community member survey
and/or interview component similar to what the Public Science Project did with the
NYCLU survey.

       Evaluations over the length of the Pilot should occur pre-Pilot, at the 3
month mark, the 6 month mark, the 9 month mark, and at the end of the Pilot. In
addition, there should be a way to use the data on people who take advantage of the
Right-to-Know Act information request process to identify potential interviewees.

                                          6
      Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 12 of 13




        Throughout the duration of the Pilot, the NYPD should publish, quarterly
and annually, reports which at a minimum disclose the number of all Level 1 and
Level 2 investigatory encounters disaggregated by demographic information,
justification for the encounter, geographic location and precinct information for
each incident. This will permit monitoring of patterns and trends. These reports
should be publicly posted on the NYPD website.

       We also would recommend the creation of a participatory advisory group of
directly-impacted community members and policing experts who will help to
develop research instruments and research questions, and will have access to the
materials produced by this research and the materials being used to analyze the
efficacy of the Pilot. The advisory group should be regarded as co-researchers,
must be independent of the NYPD, and we would recommend that participants be
provided with a stipend to facilitate their participation. Advisory group
members should have access to misconduct records, as they relate to encounters
and stops, of officers engaged in the Pilot program.

       We would also recommend focus groups with officers to get their
perspectives on how the Level 1 and 2 documentation and recording requirements
from the Combined Pilot make their jobs easier/harder, and whether they can
identify any problems with the forms that will be developed for the Pilot.

Outcome Measures

       The outcome measures for this Combined Pilot would include, inter alia, the
level of non-reporting of Terry Stops, racial disparities in Level 1 and 2 and 3
encounters, Community members’ perspectives (survey and interview responses)
on how they were treated during encounters, including whether they felt free to
leave during Level 1 and 2 encounters, officers understanding of the differences
between the DeBour Levels and their authority under each Level

Training

       We don’t anticipate the need for any extensive re-training of officers who
will be participating in the combined pilot. Many if not most of the officers who
will be participating in the training will have attended the SQF In Service Training.
Those officers who have not been through the SQF In Service Training should be

                                          7
      Case 1:08-cv-01034-AT Document 809-1 Filed 12/23/20 Page 13 of 13




identified and directed to attend on a priority basis this training before they are
assigned to the Combined Pilot.

      This training on identifying the different levels of investigatory encounters
under DeBour will also facilitate the Level 1 BWC part of the Combined Pilot.
The only difference with how officers are using the BWCs now is that they would
be required to engage them, absent some clearly defined exigent circumstances, at
the commencement of all Level 1 investigatory encounters.

      This combined pilot will obviously include officers who participated in the
BWC pilot that concludes at the end of November, 2018. Again, this should not
impose any difficulty as the only difference between the cohort precincts grouped
together is the need to engage at Level 1, not wait for Level 2.




                                           8
